In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00139-CR
        ______________________________


              JESSIE RUIZ, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the Criminal District Court #4
                Dallas County, Texas
           Trial Court No. F07-24603-K




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       Jessie Ruiz appeals from his conviction in Dallas County1 for evading arrest. After pleading

guilty, the jury assessed his punishment at two years' imprisonment in a state-jail facility. Ruiz

presently has five other convictions currently on appeal before this Court.2

       On appeal, Ruiz contends that his appointed counsel's failure to object when the State

explained parole law, mentioned plea bargaining, and allegedly interjected new evidence during

closing arguments in the punishment phase amounted to ineffective assistance of counsel.

       We addressed this issue in detail in our opinion of this date on Ruiz's appeal in cause number

06-08-00136-CR. For the reasons stated therein, we likewise conclude that ineffective assistance

of counsel has not been shown.


       1
         The conviction having been in Dallas County, this case was originally appealed to the Fifth
Court of Appeals and was then transferred to this Court by the Texas Supreme Court pursuant to its
docket equalization efforts. See TEX . GOV 'T CODE ANN . § 73.001 (Vernon 2005). We are unaware
of any conflict between precedent of the Fifth Court of Appeals and that of this Court on any relevant
issue. See TEX . R. APP . P. 41.3.
       2
          Ruiz appeals from six convictions. In cause number 06-08-00136-CR, he appeals a
conviction for possession of methamphetamine in an amount between four and 200 grams, with
intent to deliver, for which he received twenty years' and four months' imprisonment. In cause
numbers 06-08-00137-CR and 06-08-00138-CR, he appeals convictions for possession of marihuana
in an amount between four ounces and five pounds, and possession of less than one gram of cocaine,
respectively. In these two cases, Ruiz was sentenced to two years' imprisonment in a state-jail
facility, to run concurrently. Ruiz also appeals his conviction in cause number 06-08-00140-CR of
possession of methamphetamine in an amount between one and four grams. Ruiz was sentenced in
this case to five years' imprisonment, to run concurrently. Finally, in cause number 06-08-00141-
CR, Ruiz was convicted of attempting to take a weapon from a police officer, for which he received
two years' imprisonment in a state-jail facility, to run concurrently, and was assessed a $2,000.00
fine.

                                                  2
      We affirm the judgment.




                                     Bailey C. Moseley
                                     Justice

Date Submitted:    January 5, 2009
Date Decided:      January 8, 2009

Do Not Publish




                                       3